Me. Justice Baume delivered the opinion of the court. 2. Limitation of actions, § 111*—when plea of statute to a count alleging different causes of action demurrable. Where an additional count was vulnerable to attack by special demurrer because it alleged three independent wrongful acts as ground for recovery, in the absence of such attack, if any one of such grounds for recovery or causes of action is not barred by the statute, a plea of the statute of limitations is subject to demurrer. 3. Limitation of actions, § 58*—when restatement does not constitute statement of new cause of action. Where an original declaration merely stated a cause of action defectively, a restatement of the cause of action in apt form does not amount to a statement of a new or different cause of action.